        Case: 1:18-cv-00139-PAG Doc #: 42 Filed: 01/04/19 1 of 2. PageID #: 696




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



 ADAM FRIED, Admin., et al                             CASE NO. 1:18-CV-00139

         Plaintiffs
                                                       JUDGE PATRICIA A. GAUGHAN


 -vs-
                                                       PLAINTIFFS’ MOTION FOR LEAVE TO
                                                       FILE DECLARATION AND EXPERT
 CITY OF STRONGSVILLE, OHIO, et al.                    REPORT UNDER SEAL



        Defendants


    Plaintiffs respectfully request leave to file under seal a declaration by Plaintiffs’ expert,

Sandra McPherson that attests to Plaintiffs’ psychological and emotional injuries. This matter

involves civil rights and related state-law tort claims brought on behalf of Plaintiffs. Plaintiffs

include three minor children. Plaintiffs seek to present the declaration and report as part of

Plaintiffs’ opposition to Defendant’s motion for summary judgment—ECF # 37.

     Plaintiffs’ opposition brief itself does not identify the minors and therefore will not need to

be filed under seal. Plaintiffs’ counsel has discussed this issue with defense counsel. Defense

counsel is not opposed to filing the declaration under seal.

         Wherefore, Plaintiffs respectfully request that this Court enter an order permitting

Plaintiffs to file the declaration under seal.



                                                   1
      Case: 1:18-cv-00139-PAG Doc #: 42 Filed: 01/04/19 2 of 2. PageID #: 697




Respectfully submitted,


       s/Joseph F. Scott                                       s/Marcus Sidoti
       JOSEPH F. SCOTT (0029780)                               MARCUS SIDOTI (0077476)
       Scott & Winters                                         Jordan & Sidoti, LLP
       The Caxton Building                                     The Terminal Tower
       812 Huron Road E., Suite 490                            55 Public Square, Suite 1900
       Cleveland, OH 44115                                     Cleveland, OH 44113-2205
       216-650-3318                                            440-227-1384
       jscott@ohiowagelawyers.com                              marcus@jordansidoti.com
       Attorney for Plaintiffs                                 Attorney for Plaintiff
       Amanda Pauley, Individually                             Adam Fried, Admin. of the
       And as Parent and Next Friend of                        Estate of Roy Evans, Deceased
       D. C., Y. E.. and
       R. E.



                                      PROOF OF SERVICE


      I hereby certify that on January 4, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                                               s/Joseph F. Scott_________
                                                               JOSEPH F. SCOTT (0029780)




                                                   2
